Longview Energy s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 04, 2013

                                   No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                             v.

                          LONGVIEW ENERGY COMPANY,
                                   Appellee

                From the 365th Judicial District Court, Zavala County, Texas
                          Trial Court No. 11-09-12583-ZCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
       The Appellants’, The Huff Energy Fund, L.P., WRH Energy Partners, William R. Huff,
Rick D’Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC, Motions for
Extension of Time to File Briefs are hereby GRANTED. The Appellants’ Briefs are due
November 8, 2013.


                                                  ___________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court